Opinion issued March 12, 2013




                                   In The
                            Court of Appeals
                                   For The
                        First District of Texas

                            NO. 01-11-00719-CR
                                 ____________

                      RICARDO J. MONTES, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1291099


                        MEMORANDUM OPINION

     Appellant, Ricardo J. Montes, pleaded guilty to the felony offense of

aggravated assault of a family member, with an agreed recommendation from the

State that adjudication be deferred and that appellant be placed on community

supervision for three years and pay a $200 fine. The trial court followed the
recommendation, deferred adjudication, and placed appellant on community

supervision for three years.      Subsequently, the State moved to adjudicate.

Appellant pleaded “true” to the State’s allegations, and the trial court found

appellant guilty and assessed punishment at eight years’ confinement. The trial

court certified that appellant has the right to appeal. Appellant timely filed a notice

of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

that therefore the appeal is without merit and is frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See id., 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 812–13 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell

v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.).

      Appellant has filed letters with this Court claiming that he is innocent and

attaching a letter from the complainant.


                                           2
      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009)

(reviewing court must determine whether arguable grounds for review exist);

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (same); Mitchell,
193 S.W.3d at 155 (reviewing court determines whether arguable grounds exist by

reviewing entire record). An appellant may challenge a holding that there are no

arguable grounds for appeal by filing a petition for discretionary review in the Court

of Criminal Appeals. See Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw. 1 Attorney Cheri Duncan must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court. See TEX. R. APP. P. 6.5(c).

                                   PER CURIAM


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App.
      1997).
                                           3
Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4